Citation Nr: 1106207	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-6 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2011, the Veteran testified during a hearing conducted 
via videoconference with the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In October 2010, the Veteran filed a claim for service connection 
for an eye disorder and submitted medical evidence in support of 
the matter.  This matter has not yet been fully adjudicated by 
the Agency of Original Jurisdiction (AOJ) and the Board does not 
have jurisdiction over it.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his January 2011 Board hearing, prior to the promulgation 
of a decision in this appeal, the Veteran requested that his 
claim on appeal for an initial rating in excess of 10 percent for 
tinnitus be withdrawn.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  The appellant withdrew his 
appeal for an initial rating in excess of 10 percent for tinnitus 
on the record during his January 2011 Board hearing (see hearing 
transcript at page 2) and, hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding this 
claim.  Accordingly, the Board does not have jurisdiction to 
review this claim on appeal and it is dismissed.


ORDER

The claim for an initial rating in excess of 10 percent for 
tinnitus is dismissed.


REMAND

The Veteran last underwent VA audiology examination in October 
2008.  But, during his January 2011 Board hearing, he testified 
that his hearing had worsened (see hearing transcript at page 3).  

The Board finds that, in the interest of due process and 
fairness, the Veteran should be afforded a new VA examination to 
determine the current severity and all manifestations of his 
service-connected bilateral hearing loss.  VA is obliged to 
afford a Veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an 
opinion that his disability has worsened. Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Further, in reviewing the report from the October 2008 VA 
audiological examination, the examiner did not comment on the 
effects of the Veteran's hearing loss on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).

Finally, the Veteran testified that, since his October 2008 VA 
examination, VA issued hearing aids to him.  However, the most 
current VA treatment records in the claims file are dated in 
April 2008.  Thus, the more recent medical records regarding the 
Veteran's treatment at the VA medical centers (VAMCs) in 
Nashville and Murfreesboro, Tennessee, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain all medical records regarding the 
Veteran's treatment at the VAMCs in 
Murfreesboro and Nashville for the period 
from April 2008 to the present, and from 
any additional VA and non-VA medical 
provider identified by him.  If any 
records are unavailable, a memorandum 
detailing all efforts to obtain them 
should be placed in the file.

2.	Thereafter, schedule the Veteran for an 
appropriate VA audiology examination.  The 
claims file must be made available to the 
audiologist, and the audiologist should 
indicate in his/her report whether or not 
the claims file was reviewed.

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.

The examiner should specifically comment 
on the effects of the Veteran's hearing 
loss on occupational functioning and daily 
activities.

A rationale for any opinion expressed 
should be provided.

3.	Finally, readjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


